Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 1 of 20 Page ID #:7403

                                                                              1


  1                          UNITED STATES OF AMERICA
                           UNITED STATES DISTRICT COURT
  2                       CENTRAL DISTRICT OF CALIFORNIA
                                 WESTERN DIVISION
  3
                                       - - -
  4                       HONORABLE CHRISTINA A. SNYDER
                      UNITED STATES DISTRICT JUDGE PRESIDING
  5                                    - - -

  6
         UNITED STATES OF AMERICA,         )
  7                                        )
                       PLAINTIFF,          )
  8                                        )
         VS.                               )         CASE NO.:
  9                                        )         CR 14-648-CAS
         HARINDER SINGH,                   )
 10                                        )
                       DEFENDANT.          )
 11                                        )
        ___________________________________)
 12

 13

 14
                       REPORTER'S TRANSCRIPT OF PROCEEDINGS
 15
                             WEDNESDAY, JULY 18, 2018
 16
                              LOS ANGELES, CALIFORNIA
 17

 18

 19

 20

 21

 22
                           LAURA MILLER ELIAS, CSR 10019
 23                       FEDERAL OFFICIAL COURT REPORTER
                         350 WEST FIRST STREET, ROOM 4455
 24                        LOS ANGELES, CALIFORNIA 90012
                                 PH: (213)894-0374
 25



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 2 of 20 Page ID #:7404

                                                                              2


  1

  2     APPEARANCES OF COUNSEL:

  3     ON BEHALF OF PLAINTIFF:

  4                 BY: CAROL CHEN
                    ASSISTANT UNITED STATES ATTORNEY
  5
                    1100 UNITED STATES COURTHOUSE
  6                 312 NORTH SPRING STREET
                    LOS ANGELES, CA 90012
  7

  8     ON BEHALF OF DEFENDANT:

  9                 LAW OFFICES OF PETER JOHNSON
                    BY: PETER JOHNSON, ESQ.
 10                 409 N. PACIFIC COAST HIGHWAY, 651
                    REDONDO BEACH, CA 90027
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 3 of 20 Page ID #:7405

                                                                              3


  1

  2                                      INDEX

  3
            PROCEEDINGS                                        PAGE
  4

  5         SENTENCING                                          4

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 4 of 20 Page ID #:7406

                                                                               4


  1     LOS ANGELES, CALIFORNIA; WEDNESDAY, JULY 18, 2018; 12:31 P.M.

  2                                     - - -

  3                 THE CLERK:    Calling Calendar Item No. 1.

  4                 Case No. CR 14-648.

  5                 United States of America versus Harinder Singh.

  6                 Counsel, please state your appearances.

  7                 MS. CHEN:    Good afternoon, Your Honor.      Carol Chen

  8     on behalf of the United States.         I would like to apologize,

  9     Your Honor.    I'm very, very sorry.       There's no excuse for

 10     wasting the time of the court clerk, court reporter,

 11     Mr. Johnson, the defendant, Mr. Singh and, of course, the

 12     interpreter.    I am very sorry for the delay.

 13                 THE COURT:    I accept your apology.      I know that

 14     things happen and once we move a little further, you'll see

 15     that it probably doesn't matter that you were late because I

 16     have some issues too.      So. . .

 17                 MR. JOHNSON:    Good afternoon, Your Honor.       Peter

 18     Johnson on behalf of Harinder Singh who's assisted by our

 19     court Punjabi-speaking interpreter Ms. Tejwani.          He is

 20     present and prepared for sentencing.

 21                 THE COURT:    Good afternoon.

 22                 Okay, everyone.    Here's the issue in this case.

 23     Due to the fact that we did not have an interpreter on an

 24     earlier sentencing, namely, that for Sucha Singh, his

 25     sentencing was continued to August 1st.         Under Section 3553A,



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 5 of 20 Page ID #:7407

                                                                              5


  1     I am supposed, uh, to come to conclusions that avoid

  2     sentencing disparity.

  3                 We're talking about what is a moving target because

  4     just as there is a tremendous range between what the

  5     government wants in this case, what Probation has recommended

  6     and what you are proposing, in that case we've got the same

  7     set of problems.

  8                 So what I intend to do today is to hear argument

  9     and ask you some questions about your very thoughtful papers

 10     that you filed, but I am not going to impose sentence today

 11     because I frankly think that I don't have enough information

 12     to do that, but I at least want to understand your arguments.

 13                 MR. JOHNSON:    Your Honor, I'm happy to do whatever

 14     way the Court wants to proceed.       Um, if it's better just to

 15     postpone it after Sucha Singh's case, I'm happy to do that,

 16     too.   When the Court lays it out like that, I fully

 17     understand.

 18                 THE COURT:    It's just that I don't have -- the best

 19     laid plans in this case go awry because we have so few

 20     Punjabi interpreters available.       And, um, I know that they're

 21     all well-intentioned.      They've all tried very hard to be

 22     here, but many times they're being stretched and asked to be

 23     in 12 places at once.

 24                 So there's a part of me that says since we have an

 25     interpreter here today, we should get as far as we should,



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 6 of 20 Page ID #:7408

                                                                              6


  1     but if both of you think we ought to defer until after the

  2     Sucha Singh's sentencing, I'm prepared to do that.

  3                  MS. CHEN:    Your Honor, I would defer to

  4     Mr. Johnson.    I would say because this is a very important

  5     hearing for his client, I would not be opposed to just

  6     deferring it so we can see what happens at Sucha Singh.

  7                  MR. JOHNSON:    And we have no objection to that.

  8     I've pretty much laid out everything what I felt was

  9     important.

 10                  THE COURT:   You have.   And as I say, though, it's

 11     going to be lengthy because as careful as you've been, I just

 12     don't fully understand all of your calculations with regard

 13     to offense level.     I know what you're saying and I think some

 14     of them I understand very well, but some of them I just need

 15     a further explanation.      Because, obviously, the government

 16     has a very straightforward view which is they think a low end

 17     guideline sentence is appropriate.        You're saying that we

 18     aren't looking at the right factors for the guidelines.

 19                  MR. JOHNSON:    Maybe if I can suggest that we go

 20     through the guideline, I can summarize what I wrote down in

 21     the guideline papers.       I also was going to suggest that if

 22     the Court wanted to hear from our expert that he's not here

 23     today, but he can be at a future hearing.         And that may help

 24     some of the 3553 factors.

 25                  THE COURT:   Sure.



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 7 of 20 Page ID #:7409

                                                                              7


  1                  MR. JOHNSON:    I'll go through the guideline

  2     arguments one-by-one.       The first is that we object to the 18

  3     level increase and while we're saying that we're agreeing for

  4     the purposes of sentencing that the analysis should be

  5     different, obviously we preserve our right to challenge

  6     any -- that this would apply at all, but I wanted to be fair

  7     and understanding of the guidelines.

  8                  At page 4 I tried to lay out in a summary chart

  9     what would be attributable to the defendant or relevant

 10     conduct.     In March and April of 2012, Mr. Harinder Singh was

 11     not connected to the extent that the government is alleging

 12     in the black hawala transaction at least as it laid out in

 13     the trial.

 14                  Um, the government's theory at trial is that once

 15     the money started to get larger, they're delivering to

 16     non-ethnic Indian people that that's when he reasonably

 17     should have known.     That's the context in which I prepared

 18     the reasonable should have known as it relates to the

 19     guidelines.

 20                  And I think that's the way it should apply because

 21     he's not connected to the conspiracy as it relates to the

 22     other individuals in distinguishing between white hawala

 23     which would not be connected to this case, would be

 24     legitimate funds sent back to India or wherever and black

 25     hawala which would be connected to some form of unlawful



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 8 of 20 Page ID #:7410

                                                                              8


  1     activity.

  2                 What I did was that I said, um, based upon the

  3     trial testimony.     Again, this is not based upon what Harinder

  4     Singh believed, but based upon the trial testimony, that

  5     there was trial testimony from Mr. Wadhwa and from Gurkaran

  6     Singh that they were estimating the amount of time.           They

  7     said the summer of 2012 that's when they started.

  8                 What I did was I said okay, assuming those facts

  9     are true and assuming the Court believes and it does have

 10     evidence to say this is in fact relevant conduct, I included

 11     those amounts in there.      I included the amounts all the way

 12     to October 16, 2012 where Mr. Harinder Singh was arrested.

 13                 But as the testimony laid out in trial, and as the

 14     facts in the case were laid out is that these individuals

 15     were bringing money to Mr. Singh's home and Mr. Singh was

 16     storing money in his house.       What I didn't want the Court to

 17     do was double count the money that's coming to the house and

 18     then count it coming out of the house cause it's the same

 19     money.   So I excluded that money from it.

 20                 I also excluded the money that when Mr. Singh had

 21     withdrawn from the conspiracy, that would be just that amount

 22     on page 5 in the last part on December 8th, 2012 which would

 23     have been, um, the money he had already withdrawn from the

 24     conspiracy.    When I did that and the next chart summarizes

 25     all that could be possibly connected to Mr. Singh.          And I



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 9 of 20 Page ID #:7411

                                                                              9


  1     came out with $2.5 million.       And then I recalculated the

  2     guidelines instead of having plus 18, I added plus 16 to

  3     that.

  4                 In my next objection which is on page 6, we object

  5     to the plus six levels.      First, we're arguing that there

  6     should be a clear and convincing standard of proof that

  7     should apply under the 9th Circuit because it significantly

  8     increases the defendant's sentence.        Namely, it doubles the

  9     potential sentence in this case, the plus six.

 10                 What I noted for the Court is that the guidelines

 11     say that the government has to produce evidence and argue

 12     clear and convincing evidence the defendant knew or believed

 13     that any of the laundered funds were proceeds of or intended

 14     to promote an offense involving the manufacture, importation

 15     or distribution of controlled substances.

 16                 What we've laid out is that the government has not

 17     produced that evidence and the Probation Department just

 18     assumes that it has.      There's no evidence that the Probation

 19     Department points to of knowledge related to drugs and we

 20     significantly went into this issue that there wasn't, uh,

 21     evidence that he knew that it was connected to drugs and

 22     we're repeating that again.

 23                 That he, one, because he didn't -- wasn't connected

 24     to any kind of drug trafficker, um, or there was no

 25     indication from the money itself that it was connected to



                           UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 10 of 20 Page ID #:7412

                                                                              10


   1     drugs so we're disputing that guideline.

   2                THE COURT:    Could I ask something?      Are we back to

   3     the issue that we have litigated over and over again as to

   4     whether your client had to know that the money was connected

   5     to an illegal purpose or actual drugs?

   6                MR. JOHNSON:    No, no, it's not the same issue

   7     because I know the Court has ruled on that.         That under the

   8     statute that causes it to be a crime that he didn't have

   9     know, but what I'm pointing to now is the guideline

  10     enhancement that one, there's money laundering, but it's the

  11     defendant knew that it was connected to drug trafficking, it

  12     adds six levels.

  13                THE COURT:    Right.

  14                MR. JOHNSON:    So we're saying no, no, no and that

  15     clearly says in the guideline and we're citing it on page 6

  16     that 2S1.1 (B)(1) that he knew or believed and that is, uh,

  17     that's a standard that the government has to prove here.           And

  18     there's no evidence of that here in this record especially

  19     not by clear and convincing evidence.

  20                THE COURT:    Okay.

  21                MR. JOHNSON:    We do agree to the plus two because

  22     it was the type of conviction that was there.         And, um, but

  23     we're asking that it's a minor role.        A minor role because,

  24     well, actually, we did a plus three and we ask that it be --

  25     not because it -- we ask it come between minor and minimal.



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 11 of 20 Page ID #:7413

                                                                              11


   1     And what I've laid out for the Court and I really wanted the

   2     Court to review that.

   3                I know the Court has reviewed the expert

   4     determination is that when you look at the context of what's

   5     happening and you allow, and I know the Court excluded the

   6     family, but in looking at it in that context, you see the

   7     courier pop out in his mind.      That he's trying to be this

   8     responsible courier that goes along.

   9                And I think when you examine the role that are

  10     related to other people, particularly, Harmeet Singh and

  11     Ramesh Singh who were involved longer and had been arrested

  12     and said oh, that they didn't -- um, they may say they didn't

  13     know, but they had been arrested so they should know.          The

  14     same is true for Gurkaran Singh and Sucha Singh that had been

  15     involved so much longer.

  16                And then look deeper into the conversations where

  17     they're talking on the phone saying that he is looking down

  18     on him almost as if he's a piece of trash or saying like his

  19     caste system privately behind his back, but then talking

  20     differently in front of his face.       Under those circumstances,

  21     he is emerging and we believe emerged as a courier and should

  22     be looked at as a courier.

  23                We've come off the four-level minimal role and said

  24     that it would be more appropriate to be in the middle because

  25     of the amount of time that he was involved in the offense in



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 12 of 20 Page ID #:7414

                                                                             12


   1     eight months from March to October 2016.        So therefore we're

   2     asking for that middle of the ground.

   3                And in an overall sentencing consideration that I

   4     think the Court should look at is really whether he learned

   5     his lesson on October 16, 2012.       I think in looking at the

   6     purposes of the sentences and that he has pulled himself out

   7     and really whether you believe that he knew then or didn't

   8     know, but the fact is that on October 16th, I'm not -- I'm

   9     staying involved in this and I want to say without knowing

  10     that an indictment was coming down the pike.

  11                THE COURT:    I understand that.     That's sort of a

  12     reach into the, you know, why I should in any event, vary

  13     whatever I find.

  14                MR. JOHNSON:    That's my summary.

  15                THE COURT:    Okay, I've got it.

  16                Ms. Chen, do you want to respond to any of those

  17     today or reserve?

  18                MS. CHEN:    I am happy to briefly respond today,

  19     Your Honor.

  20                THE COURT:    Okay.

  21                MS. CHEN:    I think, um, not surprisingly, we have a

  22     difference in agreement.      Uh, first of all, I think the trial

  23     pretty clearly at least the government believes established

  24     the applicability of the plus six enhancement.         We believe

  25     that based on the testimony that this Court heard, uh, that



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 13 of 20 Page ID #:7415

                                                                             13


   1     the government proved that he knew, uh, that the proceeds

   2     were drug proceeds, that the money that he was helping to

   3     transfer.

   4                 I would like to defer as to the clear and

   5     convincing versus whether or not it's sufficient in terms of

   6     what was presented at trial.

   7                 We also agree, Your Honor, with the Probation

   8     Office that the relevant conduct should be all of it.          I will

   9     say I've looked at and, uh, I think the government wouldn't

  10     disagree that as of October 2012 that the defendant withdraw.

  11     So to the extent that we don't calculate the December 8th,

  12     2012 one, I think we would be okay with that.         I don't think

  13     it changes it, though.     I think the plus 18 would still be

  14     the applicable one.

  15                 And then, Your Honor, not surprising we disagree in

  16     terms of any minor role.

  17                 THE COURT:   Before you get there, though, let me

  18     ask what do you say to Mr. Johnson's, uh, notion that the

  19     Probation is double counting?       In other words, they're

  20     counting the money when it comes into the house and then out.

  21                 MS. CHEN:    I think it's not really clear if that's

  22     actually what's being counted.       In other words, there are

  23     certain discussions, uh, in terms of what, uh, is described

  24     on calls and then in terms of, uh, what is actually coming

  25     out of the house.     I guess it's not one seizure I think if I



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 14 of 20 Page ID #:7416

                                                                               14


   1     understand Mr. Johnson's argument.       Maybe I don't understand

   2     it.   But I don't believe there is double counting.         I think

   3     based off of the different transactions that are listed, I

   4     think it's at Paragraph 45, to me that's not double counting.

   5                MR. JOHNSON:    If I can clarify?

   6                THE COURT:    Yes.

   7                MR. JOHNSON:    If we just look at the seizures, just

   8     the seizures, then you would say -- you would see that those

   9     aren't counted in.     But when they're saying, uh, 90,000 was

  10     delivered here and there's evidence that that money based

  11     upon the calls, based upon a cooperator, that money is then

  12     building up and being stored in Mr. Singh's, um, home and

  13     then retrieved later on counted, um, in the seizures that

  14     were in the car and the seizures that were taken from the

  15     home.   And it's just those two that are on October 9th, 2012.

  16                MS. CHEN:    And, Your Honor, I'm happy to go back

  17     and look at it sort of more comprehensibly, but, again, the

  18     way I read it, Paragraph 45 of the presentence report seems

  19     to be -- it doesn't seem to be double counting based off my

  20     quick calculation.     But, again, I understand Mr. Johnson's

  21     argument and I would ask at the next hearing that I could

  22     more fully address that.

  23                THE COURT:    Sure.

  24                MS. CHEN:    And then, Your Honor, I think other than

  25     that, in terms of the minor role adjustment, I think we've



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 15 of 20 Page ID #:7417

                                                                             15


   1     addressed it or at least I hope we addressed it in the

   2     sentencing papers, but the bottom line is as we argued at

   3     trial, we believe the evidence shows that this is an

   4     individual who started off as a courier, and then gradually

   5     built up to essentially the same type of role as, and we put

   6     this in the sentencing paper, Taran, Ramesh Singh, Harmeet

   7     Singh and then Sucha Singh, who was his uncle, and who he

   8     essentially tried to cut out of the business.         So we don't

   9     believe there should be any kind of, uh, minor role

  10     adjustment.

  11                THE COURT:    Okay.   I'm not surprised by any of your

  12     arguments nor by Mr. Johnson's so I think we just have to

  13     pick a time to come back.

  14                MR. JOHNSON:    That's fine.     Would the Court mind if

  15     I turned on my phone?     The expert had his availability.

  16                THE COURT:    I think you should go ahead and do

  17     that.

  18                MS. CHEN:    And then, Your Honor, may I inquire as

  19     to whether this means there will be an evidentiary hearing

  20     where the expert will testify and the government would be

  21     able to cross-examine him as well?

  22                THE COURT:    Well, I think if he's gonna put someone

  23     on the stand as an expert, you're going to have the

  24     opportunity to cross-examine.

  25                MR. JOHNSON:    Absolutely.     I actually was not



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 16 of 20 Page ID #:7418

                                                                               16


   1     intending to put him on, but I can put him on if the

   2     government has questions of him or the Court has questions.

   3     What I thought about today of the Court had read his report

   4     and said oh, I have a question about the cultural, that we

   5     should address it.     He would be available to speak to the

   6     Court, and I would just check his availability.

   7                THE COURT:    Frankly, you know, I have read his

   8     report.   I guess the point being if we want his report to

   9     serve as the proffer for the basis of your requested

  10     variance, then I still think the government should have an

  11     opportunity to examine him.

  12                MR. JOHNSON:    I don't mind at all.      I can put him

  13     on or if the government wishes to call him, I don't -- I

  14     don't have a problem.

  15                MS. CHEN:    I think the government would have to

  16     again look at his report a little bit more carefully and see

  17     if we would object to him being called at sentencing for

  18     issues or factors that may not be relevant.

  19                THE COURT:    Well, you know, I guess this.       Um, we

  20     obviously have at least a proffer of I would call him a

  21     cultural religious expert who opines that the Court -- not

  22     that the Court should vary, but opines as to facts that the

  23     Court should consider for purposes of determining whether

  24     there's a variance.

  25                And so for that reason, um, I think that you have



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 17 of 20 Page ID #:7419

                                                                               17


   1     ought to have an opportunity, uh, to test some of the

   2     assumptions and opinions he renders, uh, and that would help

   3     me in determining whether I should give weight to those or

   4     not.   But we're talking about probably a hearing where we

   5     ought to set aside two hours to get through all of this.

   6                  MR. JOHNSON:   And I have no problem if after the

   7     government reads through the report and may decide okay, we

   8     want to challenge that, I'll have him available at the

   9     sentencing and I would proffer the report.         I may ask one or

  10     two questions, but then open it up to the Court and

  11     government.

  12                  THE COURT:   Okay.    Um, I guess his letter is the

  13     report; correct?

  14                  MR. JOHNSON:   Yes.

  15                  THE COURT:   Okay.

  16                  MR. JOHNSON:   That's the letter at Exhibit A.       I

  17     have the schedule in front of me and whenever the Court is

  18     available.

  19                  THE COURT:   Well, why don't you tell me what he

  20     has.

  21                  MR. JOHNSON:   He has, um, August 21st -- these are

  22     dates he's not available 8-21 to 8-23, 8-27 to 9-1, 9-19 to

  23     9-21 and 10-2 to 10-4.

  24                  THE COURT:   Let me say this.    I would like to

  25     resume in August depending on people's schedules.          If you're



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 18 of 20 Page ID #:7420

                                                                               18


   1     traveling or something, speak now.

   2                 MS. CHEN:    Your Honor, I actually finished a

   3     four-week Rico gang trial and I start one on August 7th

   4     before Judge Klausner, it's four defendants.         I suspect it

   5     will be two to three weeks, probably more like two weeks so I

   6     would ask for late August because I would like to handle this

   7     myself.

   8                 THE COURT:    I understand.

   9                 MR. JOHNSON:    And I will be on vacation until

  10     August 20th.

  11                 THE COURT:    What this tells me is because of my own

  12     schedule, we probably need to go into the first week of

  13     September which then gets us to the following problem.           We

  14     have multiple trials that week.       I don't know if they're

  15     going or not going.      Come September things get really

  16     dreadful.   You get back August 20th you say?

  17                 MR. JOHNSON:    That Monday I will be back.

  18                 THE COURT:    But that's Ms. Chen, you'll be in trial

  19     or recovering.

  20                 MS. CHEN:    I'm happy to recover in this hearing,

  21     Your Honor.    As long as I am out of trial and I apologize, I

  22     don't know if Judge Klausner is dark Mondays for trial.

  23                 THE COURT:    I don't know.

  24                 MR. JOHNSON:    Can I suggest the last Monday in --

  25                 THE COURT:    You could except we have a fairly busy



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 19 of 20 Page ID #:7421

                                                                                19


   1     calendar, I think and I'm leaving the day after.

   2                 MR. JOHNSON:    I'm available the first week of

   3     September, second week of September.        Looks like the first

   4     couple weeks of September, we can try to set something.

   5                 THE COURT:   Why don't we set it for the Friday at

   6     noon if that's workable, August 24th.        Okay.    Let's do that

   7     and see what happens.      I just don't quite know what to do

   8     when you have three busy people.

   9                 MR. JOHNSON:    Your Honor, may I just ask that the

  10     expert is a CJA expert and is currently out of hours.          I had

  11     the CJA respond back that no additional hours would likely be

  12     approved.

  13                 THE COURT:   I did say that.

  14                 MR. JOHNSON:    May I ask that additional hours to

  15     cover the hearing?

  16                 THE COURT:   Yes, he may do that.        We'll authorize

  17     payment for his appearance in court.

  18                 MR. JOHNSON:    Would that also include preparation?

  19                 THE COURT:   Yeah, preparation, travel and

  20     appearance.

  21                 MR. JOHNSON:    Thank you, Your Honor.

  22                 THE COURT:   Okay?   Thank you, everybody.

  23                 MS. CHEN:    Thank you, Your Honor.

  24                 (Proceedings were concluded at 1:00 p.m.)

  25



                            UNITED STATES DISTRICT COURT
Case 2:14-cr-00648-CAS Document 1112 Filed 03/05/19 Page 20 of 20 Page ID #:7422

                                                                             20


   1

   2                           CERTIFICATE OF REPORTER

   3

   4     COUNTY OF LOS ANGELES         )

   5                                   )   SS.

   6     STATE OF CALIFORNIA           )

   7

   8     I, LAURA ELIAS, OFFICIAL REPORTER, IN AND FOR THE UNITED

   9     STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA,

  10     DO HEREBY CERTIFY THAT I REPORTED, STENOGRAPHICALLY, THE

  11     FOREGOING PROCEEDINGS AT THE TIME AND PLACE HEREINBEFORE SET

  12     FORTH; THAT THE SAME WAS THEREAFTER REDUCED TO TYPEWRITTEN

  13     FORM BY MEANS OF COMPUTER-AIDED TRANSCRIPTION; AND I DO

  14     FURTHER CERTIFY THAT THIS IS A TRUE AND CORRECT TRANSCRIPTION

  15     OF MY STENOGRAPHIC NOTES.

  16

  17

  18     DATE:   MARCH 5, 2019 __________

  19

  20         /s/   LAURA MILLER ELIAS

  21     LAURA MILLER ELIAS, CSR 10019

  22     FEDERAL OFFICIAL COURT REPORTER

  23

  24

  25



                            UNITED STATES DISTRICT COURT
